          Case 1:20-cv-07193-VEC Document 21 Filed 02/05/21 Page 1 of 2




                                                      February 5, 2021

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007


               Re: Securities and Exchange Commission v. Daniel B. Kamensky, 1:20-cv-
                   07193

Dear Judge Caproni:

        We represent defendant Daniel B. Kamensky in the above-referenced action. Pursuant to
an order dated October 21, 2020, the Court stayed this matter “in its entirety” until the
“conclusion of Defendant’s criminal proceedings.” Order, ECF No. 20. The Court also directed
the parties to provide joint status reports every six months and advise the Court if the defendant
“pleads guilty or a verdict has been reached after trial.” Id.

        This letter is to advise the Court that on February 3, 2021, Mr. Kamensky pled guilty
before the Honorable Denise L. Cote to an Information charging him with one count of
bankruptcy fraud in violation of 18 U.S.C. §152(6). The sentencing date has been set for May 7,
2021.

        We understand from the Court’s October 21, 2020 order that this matter will remain
stayed through “the conclusion of Defendant’s criminal proceedings,” i.e., the sentencing. We
will provide an update to the Court promptly following the sentencing or if the sentencing is
adjourned to a later date. The SEC takes no position on the stay.
         Case 1:20-cv-07193-VEC Document 21 Filed 02/05/21 Page 2 of 2
The Honorable Valerie E. Caproni
U.S. District Court for the S.D.N.Y., p. 2

                                             Respectfully submitted,

                                             /s/ Joon H. Kim
                                             Joon H. Kim
                                             Alexander Janghorbani
                                             Cleary Gottlieb Steen & Hamilton LLP
                                             One Liberty Plaza
                                             New York, New York 10006
                                             (212) 225-2950
                                             jkim@cgsh.com

                                             /s/ Lawrence Gerschwer
                                             Lawrence Gerschwer
                                             Barnes & Thornburg LLP
                                             445 Park Avenue
                                             Suite 700
                                             New York, New York 10022
                                             (646) 746-2022
                                             lawrence.gerschwer@btlaw.com


cc:    Joseph P. Ceglio (via e-mail)
       Alexander M. Vasilescu (via e-mail)
       AUSA Richard Cooper (via e-mail)
       AUSA Daniel Tracer (via e-mail)
